Citation Nr: 1615323	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for hypertension.
 
2. Entitlement to an initial compensable disability rating for diabetic neuropathy, left upper extremity.
 
3. Entitlement to an initial compensable disability rating prior to December 4, 2009 for right upper extremity diabetic neuropathy.

4.  Entitlement to an initial disability rating in excess of 10 percent since December 4, 2009 for right upper extremity diabetic neuropathy.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 

ATTORNEY FOR THE BOARD
 
K. Parke, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from July 1967 to July 1969.
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 
 
In July 2013, the Board remanded the claims for additional development and adjudicative action.  The Board also remanded claims of entitlement to  service connection for sinus bradycardia and bilateral carpal tunnel syndrome, and directed the RO to issue a statement of the case for these claims.  A statement of the case was issued in July 2014, however, Veteran did not perfect either appeal.  Hence, the Board may not exercise jurisdiction over these claims. 38 U.S.C.A. § 7105 (West 2014).
 
This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
With respect to the Veteran's claims of entitlement to higher initial ratings for bilateral upper extremity diabetic neuropathy the July 2013 remand directives were not been completed.  Hence, those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998).  
 
 

FINDING OF FACT
 
The Veteran's hypertension is not manifested by either diastolic pressure readings that predominately are 110 or greater, or by systolic pressure readings that are predominately 200 or greater.
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006)
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication.  To warrant a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.
 
Service connection for hypertension as secondary to service-connected diabetes mellitus, type II, was granted effective March 2008 and a 10 percent disability rating was assigned. 
 
A review of the clinical evidence dating since March 2008, to include VA outpatient treatment records as well as records from Dr. J.S. and Dr. F.P.H, reveals no diastolic readings of 110 or more and no systolic readings of 200 or more.  A November 2009 VA examination revealed that the appellant's blood pressures were 140 systolic, and no greater than 85 diastolic.  At a May 2011 VA examination the appellant's blood pressure was 140/80.  Finally, at a March 2014 VA compensation examination the appellant's systolic pressures were 134 and below, and his diastolic pressures ranged 86 and below.  All of these findings preponderate against finding entitlement to even a compensable rating let alone an increased rating.  Without blood pressure readings showing a systolic pressure predominantly 200 or more, or a diastolic pressure that is predominantly 110 or more the preponderance of the evidence is against the claim, and the benefit sought on appeal is denied.
 
The Board also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  The overall disability picture with respect to hypertension does  not show any significant impairment beyond that contemplated by the 10 percent rating.  There is no evidence of more severe manifestations due to hypertension, such as hospitalization or incapacitation.  There is no evidence of any more severe functional or occupational impairment during the period on appeal. As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned scheduler rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for hypertension is denied.
 
 
REMAND
 
In July 2013, the Board remanded the Veteran's claims of entitlement to initial higher ratings for diabetic neuropathy of the left and right upper extremities.  The Board instructed the RO to secure the Veteran's VA treatment records from the Kansas City VA Medical Center and Paolo Community Based Outpatient Clinic, provide the Veteran with a VA medical examination for his claims and readjudicate the claims. The RO accomplished the first two steps but did not accomplish the third step. 
 
In an April 2014 rating decision, the RO granted a claim of entitlement to a total disability evaluation based on individual unemployability.  Then, in a February 2015 supplemental statement of the case, the RO noted that the July 2013 Board remanded the issue of entitlement to an initial compensable rating for left upper extremity diabetic neuropathy and that the RO had  partially granted that claim when in an August 2010 rating decision  it granted a 10 percent disability evaluation, and when in an April 2014 rating decision it increased the evaluation to 20 percent. The RO then stated, "[a]s a compensable evaluation has been granted this is considered a full grant of benefits sought on appeal for this issue." This is an erroneous statement of fact and law.  The August 2010 rating decision granted a 10 percent disability rating for diabetic neuropathy of the right upper extremity. The April 2014 rating decision granted a 20 percent disability rating for diabetic neuropathy of the left and right lower extremities but continued the Veteran's noncompensable rating for diabetic neuropathy of the left upper extremity.
 
Further in the February 2015 supplemental statement of the case, the RO recharacterized the Veteran's claim of entitlement to an increased rating for his diabetic neuropathy of the right upper extremity to be initial compensable disability rating and a disability rating in excess of 10 percent from December 4, 2009 to May 8, 2013 for diabetic neuropathy of the right upper extremity.  The RO apparently believed that the grant of individual unemployability benefits  extinguished Veteran's claim for an increased rating.  It did not.  As this increase did not represent a full grant the benefits sought for diabetic neuropathy of each affected extremity at issue, the Veteran's appeal was not complete and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (The issues remain in appellate status as the maximum scheduler ratings have not been assigned since March 28, 2008).
 
The remand directives have not been completed and the appeal is REMANDED.  Stegall.  
 
Accordingly, the case is REMANDED for the following action:
 
Readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


